DETAILED ACTION
Notice to Applicant
In the amendment dated 2/10/2021 the following has occurred: Claims 1, 2, 4, and 6-17 have been amended; Claim 21 has been added.
Claims 1, 2, 4, 6-19, and 21 are pending and are examined herein.

Allowable Subject Matter
Claims 1, 2, 4, 6-19, and 21 allowed.
Claims 1, 2, 4, 6-12, 17-19, and 21 allowable. The restriction requirement restricting the method claims of 13-16 , as set forth in the Office action mailed on 4/9/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-16, directed to a method of making the structure of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: The claims have been amended such that R in the transition metal compound (MR) is selected from only O. The prior 
	Other close prior art includes previously cited Dimov (“Electrochemical Splitting of LiF: A New Approach to Lithium-Ion Battery Materials” cited in the PTO-892 of 3/13/2020). Dimov teaches LiF and manganese compound composites for cathode materials, such as manganese fluoride and manganese oxide. But Dimov, considered conventional in the art at the time of instant invention, teaches high-energy ball milling of the metal oxide or metal fluoride compound with the LiF in order to produce a single phase compound via mechanochemical mixing (see e.g. abstract and p 89). Although conductive carbon is added to this mixture and mixed (see experimental section on p 89), the carbon is mixed after the high-energy mixing of the metal compound with the LiF, which appears to result in an “irregular morphology” (see Fig. 1) that allows the electrochemical splitting of LiF to proceed, but appears to produce an amorphous ternary phase, that does not retain the claimed “granularity or a crystal phase” of the metal oxide (see e.g. p 96). Various manganese oxides, Dimov says, appear to “promote LiF splitting despite the absence of well-defined crystalline charged states” (p 98). Dimov gestures toward the claimed structure, by suggesting that “composites containing the redox oxide and the lithium compound as two separate solid phases could be used as a source of Li+,” but does not appear to disclose how to produce such a compound. Compare KR 1020130104225, previously cited, which appears to teach a mechanochemical mixing of e.g. LiF with various metal compounds, including metal oxides, but shows very fine mixing of these compounds to form something like the amorphous phases disclosed in Dimov, and does not appear to teach the mechanochemical mixing of carbon compounds with the charge carrier ion compound(s). 
	Research conducted after the instant priority date (Zhang et al. “Electrochemically activated MnO as a cathode material for sodium-ion batteries.” Electrochemistry Communication 77 (2017) 81-84) still teaches a mixing of a charge carrier ion compound (in this case NaF) with a redox oxide (MnO) via high-energy ball milling before addition of carbon (see experimental section) followed by further ball 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723